                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA                                 )
        Plaintiff,                                          )
                                                            )
   vs.                                                      )    No. 3:16-CR-20
                                                            )    (Collier/Guyton)
   MARK HAZELWOOD et al.                                    )
       Defendant.                                           )

             MOTION REQUESTING MODIFICATION OF TERMS OF RELEASE

          Mark Hazelwood, through counsel, moves this Court to modify the terms of his release to

   substitute his third-party custodian to permit Mrs. Hazelwood to travel on January 15-17, 2020

   and January 22-23, 2020.

           I.      FACTUAL BACKGROUND

          This Court has granted Mr. Hazelwood’s numerous prior requests to have substitute third-

   party custodians step in during his wife’s travel.

          During each previous modification to Mr. Hazelwood’s conditions, he has scrupulously

   abided each and every instruction from the Probation Office. We again ask the Court to modify

   Mr. Hazelwood’s bail to permit a substitute third-party custodian while Mrs. Hazelwood travels.

          Specifically, we request that Parker Bohn be allowed to step in as third-party custodian

   from January 16-17, 2020, and that Bobby Maze be permitted to substitute as third-party

   custodian from January 22-23, 2020.

           II.     MODIFICATION REQUEST

                   A. January 15-17, 2020

         Mrs. Hazelwood is scheduled to travel out of state from January 15-17, 2020. To facilitate

   her travel, Parker Bohn has agreed to step in as third-party custodian. She will be informed of her

   duties and will sign the bond conditions – she has already acted as substitute third party custodian.

                                                        1

Case 3:16-cr-00020-CLC-HBG Document 913 Filed 01/15/20 Page 1 of 3 PageID #: 22336
                      B. January 22-23, 2020

         Mrs. Hazelwood is scheduled to travel out of state from January 22-23, 2020. To facilitate

   her travel, Bobby Maze has agreed to step in as third-party custodian. Mr. Maze will be informed

   of his duties and will sign the bond conditions – Mr. Maze has already acted as substitute third

   party custodian.

         Counsel for the government was consulted and advised that the government defers to the

   discretion of the Court. I have also spoken to Pretrial Services who defers to the Court.

          WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

   modifying the conditions of his release allowing him to substitute his third-party custodian from

   January 16-17 and 22-23, 2020.

   DATED:         Knoxville, Tennessee
                  January 15, 2020

                                                        Respectfully submitted,

                                                        s/ Bradley L. Henry_________________
                                                        Bradley L. Henry (TN Bar No. 025447)
                                                        Breeding Henry Baysan PC
                                                        900 S. Gay St.
                                                        Suite 1950
                                                        Knoxville, TN 37902
                                                        (865) 670-8535
                                                        bhenry@bhblegal.com

                                                        s/ Jim Walden _________________
                                                        Walden Macht & Haran
                                                        One Battery Park Plaza
                                                        New York, New York 10004
                                                        (212) 335-2031
                                                        jwalden@wmhlaw.com




                                                    2

Case 3:16-cr-00020-CLC-HBG Document 913 Filed 01/15/20 Page 2 of 3 PageID #: 22337
                                  CERTIFICATE OF SERVICE

          I hereby certify that, on January 15, 2020, a true and correct copy of the foregoing
   document was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee.
   Notice of this filing was served on all CM/ECF parties.

                                                      /s/ Bradley L. Henry




                                                  3

Case 3:16-cr-00020-CLC-HBG Document 913 Filed 01/15/20 Page 3 of 3 PageID #: 22338
